COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
 KEITH OSHAY REYNOLDS,                                              No. 08-13-00096-CR
                                                 §
                              Appellant,                              Appeal from the
                                                 §
 v.                                                          Criminal District Court No. 1
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                              Appellee.                             (TC# 20090D02381)
                                                 §


                                 MEMORANDUM OPINION

       Keith Oshay Reynolds is attempting to appeal his two drug-related convictions. Because

he did not file a timely notice of appeal, we dismiss the appeal.

       On April 17, 2013, Appellant filed his notice of appeal in the trial court. The district clerk

forwarded the notice to this Court and also provided this Court with a docketing certificate

indicating that Appellant was convicted and sentenced on October 12, 2012. After receiving

these documents, this Court filed Appellant’s notice of appeal on April 18, 2013. That same day,

the clerk of this Court mailed a letter to Appellant, advising him that she had filed his notice of

appeal. The clerk further advised Appellant of the Court’s intent to dismiss the appeal for want of

jurisdiction because the notice of appeal did not appear to be timely. The clerk informed

Appellant that unless he could show grounds for continuing the appeal within ten days, the appeal
could be dismissed without further notice. To this date, Appellant has not responded to the

clerk’s letter. A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v.

State, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996). Because there is no indication that a motion

for new trial was filed, Appellant’s notice of appeal was due to be filed on November 12, 2012 –

thirty days after the day sentence was imposed in open court.1 See TEX.R.APP.P. 26.2(a); see also

TEX.R.APP.P. 4.1(a) (providing that if the last day of a period falls on a weekend or a legal holiday,

the period extends to the next day that is not a Saturday, Sunday, or legal holiday). To obtain an

extension of time to file the notice of appeal, Appellant was required to file both the notice of

appeal and a motion for extension of time within fifteen days of the due date. See TEX.R.APP.P.

26.3. Appellant did not comply with this procedure. His notice of appeal, received in this Court

on April 18, 2013, was not timely. Accordingly, we dismiss the appeal for want of jurisdiction.



May 15, 2013
                                                      YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




1
    November 11, 2012 fell on Sunday.
                                                  2